WILLIAMS SECURITIES LAW FIRM, P.A. 2503 W. Gardner Ct. Tampa FL 33611 Phone: 813-831-9348 Fax: 813-832-5284 e-mail: wmslaw@tampabay.rr.com March 15, 2012 Jonathan Groff, Esq. United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: NSJ-US. Co., Ltd. Registration Statement on Form S-1 Amendment No. 2. File No. 333-177249 Dear Mr. Groff, We have filed on EDGAR the above Amendment No. 2 and the related response table set forth below. Thank you for your consideration. Sincerely, By: /s/ Michael T. Williams Michael T. Williams, Esq. 1 This disclosure has been revised as follows: Our management has determined the offering price for the selling shareholders' shares.The price of the shares we are offering was arbitrarily determined based the following factors: Comment Number
